Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 23, 2008                                                                                      Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
  137071                                                                                                      Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
  TIMOTHY KING, Personal Representative of                                                                            Justices
  the Estate of ANDREW BAKER, Deceased,

                Plaintiff-Appellant, 

  v        	                                                        SC: 137071
                                                                    COA: 283271
                                                                    Livingston CC: 04-020535-NH
  McPHERSON HOSPITAL, a/k/a TRINITY 

  HEALTH-MICHIGAN, MICHAEL BRIGGS, 

  D.O., MERLE HUNTER, M.D., and 

  EMERGENCY PHYSICIANS MEDICAL 

  GROUP, P.C., 

             Defendants-Appellees. 

  _________________________________________/ 


          On order of the Court, the application for leave to appeal the July 10, 2008 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 23, 2008                   _________________________________________
           d1217                                                               Clerk